U. S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2013 Commission File No. 00-51638 GULFSLOPE ENERGY, INC. (Exact name of the issuer as specified in its charter) Delaware 16-1689008 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 2500 CityWest, Suite 800 Houston,Texas 77042 (Address of Principal Executive Offices) (281) 918-4100 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of our common stock, as of May 10, 2013, was 558,333,333. EXPLANATORY NOTE GulfSlope Energy, Inc. (the “Company,” “we,” or “our” unless the context indicates otherwise) is filing this Amendment No. 1 on Form 10-Q (this “Amendment”) to our Quarterly Report on Form 10-Q for the three months ended March 31, 2013, as filed on May 15, 2013 (the “Original Filing”), to correct the comparative balance sheet information as of March 31, 2013, the statement of operations for the three months and six months ended March 31, 2013, and the statement of cash flows for the six months ended March 31, 2013 to reflect impairment of previously capitalized Exploration Costs. This correction resulted in the recording of $12,582,927 impairment of oil and natural gas properties for the three months and six months ended March 31, 2013, resulting in an increase in the net loss for the same amount. Per these changes, this Amendment includes the Restated Financial Statements and changes to the “Results of Operations” “and “Liquidity and Capital Requirements” sections in “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations" and "Item 4. Controls and Procedures." This Amendment on Form 10-Q/A only amends the Original Filing as noted above. This Amendment does not affect any other parts of or exhibits to the Original Filing, and no other information in the Original Filing, including the fiscal year ended September 30, 2012 financial statements or related notes to those financial statements, are amended hereby. Except for the amendments described above, this Amendment on Form 10-Q/A continues to describe conditions as of the date of the Original Filing, and the disclosures contained herein have not been updated to reflect events, results or developments that occurred after the Original Filing, or to modify or update those disclosures affected by subsequent events. Among other things, forward-looking statements made in the Original Filing have not been revised to reflect events, results or developments that occurred or facts that became known to us after the date of the Original Filing, and such forward-looking statements should be read in their historical context. Additionally, in connection with the filing of this Form 10-Q/A and pursuant to Securities and Exchange Commission (“SEC”) rules, we are including currently dated certifications. PART I - FINANCIAL STATEMENTS Item 1. Financial Statements. March 31, 2013 C O N T E N T S Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 GulfSlope Energy, Inc. (An Exploration Stage Company) Condensed Balance Sheets As of March 31, 2013 and September 30, 2012 (Unaudited) March 31, September 30, (As Restated) Assets Current Assets Cash $ $ Prepaid Expenses Total Current Assets Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts Payable $ $ Accrued Expenses and Other Payables - Related-Party Payable - Total Current Liabilities Accrued Expenses and Other Payables, Net of Current Portion - Total Liabilities $ $ Stockholders' Equity (Deficit) Preferred Stock; par value ($0.001); - - Authorized 50,000,000 shares none issued or outstanding Common Stock; par value ($0.001); Authorized 750,000,000 shares; 235,150,000 issued and outstanding Additional Paid-in-capital – shares to be issued - Additional Paid-in-capital Deficit accumulated duringthe exploration stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to condensed financial statements. 3 GulfSlope Energy, Inc. (An Exploration Stage Company) Condensed Statements of Operations For the Three and Six Months Ended March 31, 2013 and 2012, and For the Period from Inception through March 31, 2013 (Unaudited) (As Restated) For the three months ended For the three months ended (As Restated) For the six months ended For the six months ended (As Restated) Since Inception (12/12/03) through March 31, 2013 March 31, 2012 March 31, 2013 March 31, 2012 March 31, 2013 Revenues $ - $ - $ - $ - $ Revenues from Related Parties - Total Revenue - Cost of Sales - Cost of Sales to Related Parties - Total Cost of Sales - Gross Profit - Impairment of Oil and Natural Gas Properties - - General & Administrative Expenses Net Loss from Operations ) Other Income/(Expenses): Interest Expense - - - ) Net Loss Before Income Taxes ) Provision for Income Taxes - ) Net Loss ) Loss Per Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding – Basic and Diluted See accompanying notes to condensed financial statements. 4 GulfSlope Energy, Inc. (An Exploration Stage Company) Condensed Statements of Cash Flows For the Six Months Ended March 31, 2013 and 2012, and For the Period from Inception through March 31, 2013 (Unaudited) (As Restated) For the six months ended March 31, 2013 For the six months ended March 31, 2012 (As Restated) Since Inception (12/12/03) Through March 31, 2013 Net Loss $ ) $ ) $ ) Adjustments to reconcile net income/loss to net cash From Operating Activities: Impairment of Oil and Natural Gas Properties - Depreciation - - Stock Issued for Services - - Changes in Operating Assets and Liabilities - - - (Increase)/Decrease in Prepaid Expenses ) ) Increase/(Decrease) in Accounts Payable/Accrued Liabilities Increase/(Decrease) in Accrued Interest/Related Party Payable ) - Net Cash From Operating Activities ) ) ) Cash From Investing Activities Purchase of Equipment - - ) Net Cash From Investing Activities - - ) Cash from Financing Activities Loans from Shareholders - - Payment on Loans from Shareholders - - ) Proceeds from Stock Issuances - - Proceeds from sale of stock (to be issued) Net Cash From Financing Activities Net Increase/(Decrease) in cash ) ) Beginning Cash Balance - Ending Cash Balance $ $ $ Supplemental Schedule of Cash Flow Activities Cash Paid for Income Taxes $ - $ - $ Cash Paid for Interest $ - $ - $ Related Party Debt Forgiveness $ - $ - $ Stock Issued for Prepaid Expenses $ - $ - $ Property contributed by shareholder $ - $ - $ Purchasers of Development Capital Expenditures Included in Accrued Expenses $
